Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a final rejection
Claims 1-20 are pending
Claims 1, 14, 16 and 20 were amended
Claims 1-20 are rejected under 35 USC § 101 


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 9-18-2018


Response to Amendment
The Amendment filed 3-22-2021, has been entered. Claims 1-20, remain pending in the application. Applicant’s amendments to independent claims 1, 16 and 20, and dependent claim 14 all remain patent ineligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
1-20, the claims recite an abstract idea, as it recites creating a virtual subaccount at a financial institution that is managed by an actual user account.
Independent Claims 1, 16 and 20 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 16 and 20 recite apparatus and methods to create a virtual subaccount at a financial institution that is managed by an actual user account.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “creates a virtual account, the virtual account comprising a simulated user account at the financial institution that is managed by an actual user account”; and  “links the virtual account to the actual user account so that the actual user account manages the virtual account”; belongs to certain methods of organizing human activity under fundamental economic principles or practices as it recites creating a virtual subaccount at a financial institution that is managed by an actual user account (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  Claim 1 recites: “an actual account module”; “a virtual account module“; “a linking module”; “an interface module”. In addition claims 1, 16 and 20 recite: “modules comprise one or more of hardware circuits, programmable hardware devices, and executable code, the executable code stored on one or more non-transitory computer readable storage media” and “dynamically adjusts which of the interface elements to expose within the graphical user interface to a user associated with the virtual account based on an age of the user”. These additional elements, amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
Furthermore claims 1, 16 and 20 recite: “receives information for an actual user account at a financial institution “; and “provides a graphical user interface associated with the virtual account on a display of an electronic device, the graphical user interface comprising interface elements for performing financial tasks associated with management of the virtual account”; amount to additional insignificant extra solution activity to the judicial exception specific to data gathering and data display. (refer to Accordingly the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two Claim 1 recites: “an actual account module”; “a virtual account module“; “a linking module”; “an interface module”. In addition claims 1, 16 and 20 recite: “modules comprise one or more of hardware circuits, programmable hardware devices, and executable code, the executable code stored on one or more non-transitory computer readable storage media”; and “dynamically adjusts which of the interface elements to expose within the graphical user interface to a user associated with the virtual account based on an age of the user”. These additional elements, amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
Regarding the additional extra solution elements recited by claims 1, 16 and 20: “receives information for an actual user account at a financial institution “; and “provides a graphical user interface associated with the virtual account on a display of an electronic device, the graphical user interface comprising interface elements for performing financial tasks associated with management of the virtual account”; amount to additional insignificant extra solution activity to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; selecting data; “presenting data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 2-15, dependent on claim 1; and claims 17-19 dependent on claim 16; are rejected under 35 U.S.C 101 based on similar rationale as claims 1, and 16 respectively. Additional elements in claims 2-15; and 17-19 do not provide further limitations on claims 1, and 16 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept
Claim 2 dependent on claim 1 and claim 17 dependent on claim 16 merely add to the abstract idea of claims 1 and 16 respectively. By reciting “converts the virtual account to 
Claim 2 dependent on claim 1 and claim 17 dependent on claim 17 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “conversion module” by providing a conversion module to convert the virtual account to an actual user account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 3 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “the actual user account comprises a monetary balance that is used to send and receive funds to/from the virtual account”; and “funds that are recognized in the virtual account remain in the actual user account balance but are not available to a user associated with the actual user account while the funds are recognized in the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by the defining the actual user account as one that is used to send and receive funds from the virtual account and defining the virtual account as one where although funds are recognized by the user account they are only available by the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 4 recites “presents financial education material within an interface associated with the virtual account”.  This claim amounts to no more than presenting financial education material, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting 

Claim 4 and 5 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “an education module” by providing an education module to present financial education material and analyze usage of the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “analyzes usage of the virtual account and dynamically selects financial education material to be presented that is relevant to the usage of the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by making analyzing the usage of the virtual account and based on that selecting and presenting relevant financial education material without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 and claim 18 dependent on claim 16  merely adds to the abstract idea of claim 1 and claim 16 respectively. By reciting “provides the monetary value to the virtual account from the actual user account in response to the task being completed”; it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by providing monetary value to the virtual account from the actual user account in response to a completing a task that is presented to the virtual account  without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 and claim 18 dependent on claim 16  merely recite additional steps that amount to no more than insignificant extra-solution activities to 

Claim 6, 7 and 8 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “task module” by presenting a task within an interface and verifying that the task was completed without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 7 dependent on claim 6 merely adds to the abstract idea of claim 1. By reciting “verifies that the task has been completed prior to providing the monetary value to the virtual account, the verification comprising an image of the completed task” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by verifying by means of an image that the task was completed by the user of the virtual account before providing the monetary value to the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Claim 8 dependent on claim 6 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 8 recites “receives a user-defined task and an associated monetary value for completion of the user-defined task from a user associated with the virtual account”; and “receives approval of the user-defined task from a user associated with the actual user account such that the monetary value is provided to the virtual account from the actual user 

Claim 9 dependent on claim 1 and claim 19 dependent on claim 16 merely adds to the abstract idea of claim 1 and claim 16 respectively. By reciting “allocates at least a portion of a balance in the virtual account to one or more goals, the portion of the balance allocated to the one or more goals deducted from an available balance for the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by allocating at least a portion of a balance in the virtual account to one or more goals without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “goal module” by providing a goal module to allocate at least a portion of the balance in the virtual account to one or more goals without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 10 dependent on claim 9 merely adds to the abstract idea of claim 1. By reciting “allocates at least a portion of funds that are provided to the virtual account to one or more goals based on one or more rules that a user of the actual user account defines.” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by allocating at least a portion of the funds provided to the virtual account to one or more goals based on one or more rules defined by the user of the user account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing 

Claim 10 dependent on claim 9 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “allocation module” by providing an allocation module to allocate at least a portion of the balance in the virtual account to one or more goals without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 11 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “making payments from the virtual account using a balance in the virtual account, funds for the payments deducted from the actual user account that is linked to the virtual account and actualized in the virtual account balance” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by providing means to making payments from the virtual account from its own balance that are deducted from the actual user account that is linked to the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 1 and claim 13 dependent on claim 11 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “payment module” by providing a payment module to make payments without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 12 dependent on claim 11 merely adds to the abstract idea of claim 1. By reciting “making payments from the virtual account comprises one or more of a physical spending card, a virtual spending card, a mobile payment, a digital wallet, and a mobile application” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by providing means to making 
Claim 13 dependent on claim 11 merely adds to the abstract idea of claim 1. By reciting “prompts a user of the actual user account for approval for a payment from the virtual account prior to processing a payment from the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by prompting the user of the actual user account to approve a payment from the virtual account prior to processing of payment from the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 14 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “wherein the interface elements comprise interactive interface elements for providing hands-on experience with performing the financial 
Claim 15 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “dynamically changes features of the interactive interface based on one or more of an age of the user of the virtual account and the user's usage of the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by dynamically changing features of the interactive interface based on one or more of the age of the user of the virtual account and the user’s usage of the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. (FP 7.37)
Applicant amended independent claims 1, 16 and 20 in addition to dependent claim 14, as posted in the above analysis with additions underlined and deletions as 
In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that amended independent claims are not directed to a mental process because the creation and management of a virtual account, e.g., a digital user account, that is maintained by an information system of a financial institution and is linked to an actual or real user financial account cannot practically be performed in the human mind. Examiner agrees and withdraws the assertion that the abstract idea is directed to a mental process. 
Applicant further argues that amended independent claims are not directed to certain methods of organizing human activity under fundamental economic principles or practices but is instead directed to the idea of creating a virtual account that is linked to a real user account such that the virtual account can be used as a real account by virtue of the logical link between the accounts. In this manner, users, especially young or new users, can learn how to manage a financial account with little or no risk. Moreover, the recitation of a graphical user interface that is dynamically adjustable based on the age of the user to allow the user to learn, over time, how to perform financial tasks using their virtual user account, is also not directed to a fundamental economic principle or practice, and based on the foregoing, Applicant asserts that the claimed solution is not directed to an abstract idea. 

Examiner disagrees. The abstract idea does not include recitation of a graphical user interface that is dynamically adjustable based on the age of the user to allow the user to learn, over time, how to perform financial tasks using their virtual user account. Furthermore although the claims may be innovative, that does not preclude them being classified an abstract idea. Applicant is directed to review the above analysis under step 2A prong one whereby the selected claim recitation belongs to the grouping of to certain methods of organizing human activity under fundamental economic principles or practices as it recites creating a virtual subaccount at a financial institution that is managed by an actual user account (refer to MPEP 2106.04(a)(2)). Accordingly the claim recites an abstract idea.
            
Step 2A Prong Two: Applicant argues that even if the claims were directed to an abstract idea the specific claims would constitute “significantly more” since the claim recites a “practical application”. Applicant goes on to argue  that the invention recited in Claim 1 improves the functioning of the computing technology. In particular, the claimed solution recites an improved graphical user interface that is presented on a display of an electronic device and that is dynamically adjusted to expose certain interface features based on the age of the user. 
Examiner disagrees. As explained under the PEG2A Prong Two analysis, all the listed additional elements amount to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)). In addition the insignificant extra solution activity to the judicial exception as listed in the analysis do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g) and (see MPEP 2106.05 (d)(II)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application or an inventive concept because it does not impose any meaningful limits on practicing the abstract idea and hence the claims remain rejected under 35 U.S.C. 101.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-20 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101, In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3699      


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699